Title: From Alexander Hamilton to Théophile Cazenove, [26 April 1791]
From: Hamilton, Alexander
To: Cazenove, Théophile


[Philadelphia, April 26, 1791]
Sir
The minute of questions you have been so obliging as to prepare (and which is return’d) comprises all the points about which I was desirous of information, and adds others; eclaircissements concerning which cannot fail to be useful. I will thank you to have the inquiry pursued, and any expense, which may attend the making of assays &ca will with pleasure be reimbursed.
I learn with Satisfaction the light in which you view the plan for a manufacturing society communicated to you by Mr Duer, in consequence of my suggestions, and feel myself indebted for the dispositions toward me, on the part of the Dutch Capitalists, which you so politely assure me of. These dispositions are not merely flattering—I regard them as a real resource towards the Success of my public views. And shall cherish a sincere wish to preserve them.
The readiness with which, You, Sir, enter into the Plan proposed by me is a new proof of that liberal and elightened judgment which has led you, on every occasion that has occured since your arrival in this Country, to discern the perfect harmony that subsists between the interests you represent and measures tending to give solidity to the affairs of the United States.
It is also an additional title to that real esteem with which I have the honor to be   Sir   Your obdt & hbl. servt.
A Hamilton
